Exhibit 10.4
NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM
(As Amended and Restated Effective January 1, 2011)

 

 



--------------------------------------------------------------------------------



 



NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM
(Effective as of January 1, 2011)
PURPOSE
This Senior Executive Compensation Program includes the Financial Performance
Bonus program, Performance Leveraged Stock Bonus program, Strategic Objectives
Bonus and AICP Corporate Performance Bonus for the eligible Employees. The
purpose of the Financial Performance Bonus program, Performance Leveraged Stock
Bonus program and the ACIP Corporate Performance Bonus is to provide eligible
Employees a direct interest in the success of the operations of Newmont Mining.
The purpose of the Strategic Objectives Bonus is to provide eligible Employees
additional incentive to meet strategic objectives set by the Compensation
Committee. The eligible Employees will be rewarded in accordance with the terms
and conditions described below.
I. DEFINITIONS
The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Annual Incentive Compensation Program
(“AICP”), unless otherwise defined or stated herein. The following terms used in
this compensation program shall have the meanings set forth below.
1.1 “AICP Corporate Performance Bonus” means the bonus payable pursuant to
Section 5.1 (or portion thereof as provided in Section 5.2).
1.2 “Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Compensation Committee as
constituted before the Change of Control, if any part of the offered price is
payable other than in cash), or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of a share of Common Stock on any of the 30 trading days
immediately preceding the date on which such Change of Control occurs.
1.3 “Common Stock” means the $1.60 par value common stock of Newmont Mining.
1.4 “Employee Target AICP Corporate Performance Bonus” means the target bonus
for eligible Employees as set forth in Appendix B.
1.5 “Extended Performance Period” means three calendar years over which the
Compensation Committee will calculate and determine the Performance Leveraged
Stock Bonus.
1.6 “Fair Market Value” has the meaning given such term in the 2005 Stock
Incentive Plan.

 





--------------------------------------------------------------------------------



 



1.7 “Financial Performance Bonus” means the bonus payable to an eligible
Employee in the form of Performance Stock under this compensation program with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Target
Financial Performance Bonus times a weighted average of the annual Aggregate
Payout Percentage calculated in accordance with the Annual Incentive
Compensation Program, for three consecutive Performance Periods comprised of 20%
weighting for the first year (two years ago) of AICP bonus, 30% weighting for
the second year (one year ago) of AICP Corporate Performance bonus, and 50%
weighting for the third year (the current year) of AICP Corporate Performance
bonus. The Performance Stock awarded as a Financial Performance Bonus shall have
terms and conditions, and shall be subject to such restrictions as defined by
the Compensation Committee.
1.8 “Performance Leveraged Stock Bonus” means the bonus payable to an eligible
Employee in the form of Common Stock under this compensation program with
respect to an Extended Performance Period (or portion thereof as provided in
Section 4.4) and is calculated as described in Section 4.2.
1.9 “Performance Period” means the calendar year over which the Compensation
Committee will calculate and determine the Financial Performance Bonus, AICP
Corporate Performance Bonus and Strategic Objectives Bonus.
1.10 “Performance Stock” means the right to receive from Newmont Mining Common
Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the
Compensation Committee.
1.11 “Relative Total Shareholder Return” means Newmont Mining’s total
shareholder return, defined as the change in the closing price of a share of
Common Stock, with dividends reinvested, over the Extended Performance Period,
as compared to the total shareholder return, with dividends reinvested, of an
index of peer companies selected and determined by the Compensation Committee.
The Committee retains authority to make adjustments for extraordinary events
affecting the calculations.
1.12 “Retirement” means retirement as defined in the Pension Plan of Newmont
Mining (or any successor plan), regardless of the relevant Employee’s
participation in the Pension Plan of Newmont Mining (or any successor plan).
1.13 “Strategic Objectives Bonus” means the cash bonus payable to an eligible
Employee based on the individual contribution of such eligible Employee to
achievement of the Corporation’s strategic objectives during the Performance
Period, as set forth in section 6.1 (or portion thereof as provided in section
6.2).
1.14 “Target Financial Performance Bonus” means the number of shares of Common
Stock equivalent to the percentage of base salary (for final calculation
purposes, base salary shall be Bonus Eligible Earnings as defined in the AICP)
set by the Compensation Committee which is set forth in Appendix A, using the
average closing price of Common Stock for the month of December of the calendar
year prior to the Performance Period.

 

3



--------------------------------------------------------------------------------



 



1.15 “Target Performance Leveraged Stock Bonus” means the number of shares of
Common Stock equivalent to the percentage of base salary (for final calculation
purposes, base salary shall be Bonus Eligible Earnings as defined in the AICP
for the first year of the Extended Performance Period) set by the Compensation
Committee which is set forth in Appendix D, using the average closing price of
Common Stock for the fourth quarter of the calendar year immediately prior to
the Extended Performance Period.
1.16 “Terminated Eligible Employee” for purposes of the Financial Performance
Bonus and the Performance Leveraged Stock Bonus means an executive grade level
Employee of a Participating Employer at grade level E-4 or above during the
relevant Performance Period, or Extended Performance Period for purposes of the
Performance Leveraged Stock Bonus program, who terminates employment with
Newmont Mining and/or a Participating Employer during the relevant Performance
Period, or Extended Performance Period for purposes of the Performance Leveraged
Stock Bonus program, on account of death, Retirement or Disability, or for
purposes of the Performance Leveraged Stock Bonus, severance as provided in
Section 4.4(a). “Terminated Eligible Employee” for purposes of the AICP
Corporate Performance Bonus and the Strategic Objectives Bonus shall have the
same meaning as in the AICP.
1.17 “2005 Stock Incentive Plan” means the Newmont Mining Corporation 2005 Stock
Incentive Plan (or any successor plan), as amended from time to time.
II. ELIGIBILITY
All executive grade level Employees of a Participating Employer at grade level
E-4 or above, are eligible to receive a Financial Performance Bonus, Performance
Leveraged Stock Bonus, AICP Corporate Performance Bonus and Strategic Objectives
Bonus under this compensation program, provided (i) they are on the payroll of a
Participating Employer as of the last day of the relevant Performance Period or
Extended Performance Period for the Performance Leveraged Stock Bonus, and at
the time the award is granted, or (ii) they are a Terminated Eligible Employee
with respect to such Performance Period, or Extended Performance Period for the
Performance Leveraged Stock Bonus. Eligible Employees who are on short-term
disability under the Short-Term Disability Plan of Newmont, or a successor plan,
or not working because of a work-related injury as of the last day of the
Performance Period, or Extended Performance Period for the Performance Leveraged
Stock Bonus, but are still on the payroll of a Participating Employer shall be
eligible to receive a Financial Performance Bonus, Performance Leveraged Stock
Bonus, AICP Corporate Performance Bonus and Strategic Objectives Bonus.
Notwithstanding the foregoing provisions of this Section II, the Compensation
Committee may, prior to the end of any Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, exclude from or
include in eligibility for participation under this compensation program with
respect to such Performance Period, or Extended Performance Period for the
Performance Leveraged Stock Bonus, any executive grade level Employee of a
Participating Employer. If an Employee of a Participating Employer is eligible
to participate in this program, such Employee is not eligible to participate in
the Annual Incentive Compensation Program or the Employee Performance Incentive
Compensation Program.

 

4



--------------------------------------------------------------------------------



 



III. FINANCIAL PERFORMANCE BONUS
3.1 Determination of Financial Performance Bonus—In General. The Financial
Performance Bonus shall be calculated as soon as reasonably practicable after
the Compensation Committee determines the Aggregate Payout Percentage. Following
such determination, payment of the Financial Performance Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 3.3 below.
3.2 Separation of Employment and Payment of Financial Performance Bonus. Unless
otherwise stated in this section 3.2, an eligible Employee shall not be entitled
to payment of a Financial Performance Bonus on or after any separation of
employment, voluntary or involuntary. In the event an eligible Employee
separates employment from a Participating Employer as a result of death,
Disability or Retirement prior to payment of the Financial Performance Bonus,
such eligible Employee shall be a Terminated Eligible Employee and shall receive
a Financial Performance Bonus equal to such Terminated Eligible Employee’s
Target Financial Performance Bonus, pro-rated for the time of employment with a
Participating Employer during the Performance Period, upon separation of
employment.
3.3 Form of Payment. The amount of Financial Performance Bonus payable under
this compensation program shall be paid in Performance Stock (payable in whole
shares only rounded down to the nearest share). The Performance Stock shall be
subject to the restrictions set forth in Section 3.4 below.
3.4 Restrictions on Performance Stock.
(a) Newmont Mining shall issue Performance Stock to eligible Employees for
one-third of the Financial Performance Bonus without any restrictions as soon as
practicable following the end of the Performance Period in the form of Common
Stock. Newmont Mining shall issue Performance Stock, in the form of restricted
stock units for the remainder of the Financial Performance Bonus and such
restricted stock units shall have a two-year vesting period, with one-half of
the Performance Stock in the form of restricted stock units vesting each year on
the anniversary of the date of grant.
(b) Shares of Performance Stock issued hereunder in the form of restricted stock
units as part of a Financial Performance Bonus shall not be subject to transfer
by the eligible Employee. Shares of Common Stock issued to an eligible Employee
upon vesting of such restricted stock units may be freely transferred by the
eligible Employee subject to all applicable laws, regulations and Newmont Mining
policies.
3.5 Timing of Payment. Except as provided in section 3.2 above, payment of the
Financial Performance Bonus will be made no later than the 15th day of the third
month following the Performance Period to which such Financial Performance Bonus
relates.
IV. PERFORMANCE LEVERAGED STOCK BONUS
4.1 Determination of Performance Leveraged Stock—In General. The Performance
Leveraged Stock Bonus shall be calculated as soon as reasonably practicable
after the Compensation Committee determines the Performance Leveraged Stock
Bonus Payout Factor as described in section 4.3 below. Following such
determination, payment of the Performance Leveraged Stock Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 4.5 below.

 

5



--------------------------------------------------------------------------------



 



4.2 Calculation of Performance Leveraged Stock Bonus. The Performance Leveraged
Stock Bonus equals the Target Performance Leveraged Stock Bonus times the
Performance Leveraged Stock Bonus Payout Factor.
4.3 Calculation of the Performance Leveraged Stock Bonus Payout Factor. The
Performance Leveraged Stock Bonus Payout Factor will be the sum of the Market
Payout Factor and the TSR Payout Factor:
(a) “Market Payout Factor” means a percentage calculated as follows: 100 times
the quotient of (i) the average closing price of Common Stock for the fourth
quarter of the last calendar year of the Extended Performance Period; divided by
(ii) the average closing price of Common Stock for the fourth quarter of the
calendar year prior to the Extended Performance Period, as adjusted for stock
splits or similar reorganizations. The maximum Market Payout Factor shall be
150% and if the Market Payout Factor, calculated as described in the preceding
sentence, is below 50%, the Market Payout Factor shall be 50%.
(b) “TSR Payout Factor” means a percentage calculated as follows: two times the
number of percentage points that the Relative Total Shareholder Return is above
the 50th percentile, to a maximum of 50%.
4.4 Separation of Employment and Payment of Performance Leveraged Stock Bonus.
Unless otherwise stated in this section 4.4, an eligible Employee shall not be
entitled to payment of a Performance Leveraged Stock Bonus on or after any
separation of employment, voluntary or involuntary.
(a) In the event an eligible Employee separates employment from a Participating
Employer and is entitled to severance benefits of any kind, including but not
limited to benefits under the Severance Plan of Newmont (or any successor plan)
or redundancy benefits, prior to payment of the Performance Leveraged Stock
Bonus and prior to the expiration of the first year of any Extended Performance
Period, such eligible Employee is not entitled to payment of the Performance
Leveraged Stock Bonus in any amount for that Extended Performance Period. In the
event an eligible Employee separates employment from a Participating Employer
and is entitled to severance benefits of any kind, including but not limited to
benefits under the Severance Plan of Newmont (or any successor plan) or
redundancy benefits, prior to payment of the Performance Leveraged Stock Bonus
and after expiration of the first year of any Extended Performance Period, such
eligible Employee is a Terminated Eligible Employee and shall receive a
Performance Leveraged Stock Bonus at the lesser of his or her Target Performance
Leveraged Stock Bonus or the actual Performance Leveraged Stock Bonus otherwise
payable, pro-rated based on the time he or she was actually employed by a
Participating Employer during the Extended Performance Period and paid following
the expiration of the Extended Performance Period.

 

6



--------------------------------------------------------------------------------



 



(b) In the event an eligible Employee separates employment from a Participating
Employer as a result of Retirement prior to payment of the Performance Leveraged
Stock Bonus, such eligible Employee is a Terminated Eligible Employee and shall
receive a Performance Leveraged Stock Bonus at actual payout amount in the form
of Common Stock, following expiration of the Extended Performance Period,
pro-rated based on the time he or she was actually employed by a Participating
Employer during the Extended Performance Period.
(c) In the event an eligible Employee separates employment from a Participating
Employer as a result of death or Disability as defined in the Long-Term
Disability Plan of Newmont (or any successor plan), regardless of the Employee’s
participation in the Long-Term Disability Plan of Newmont (or any successor
plan), prior to payment of the Performance Leveraged Stock Bonus, such eligible
Employee is a Terminated Eligible Employee and shall receive upon separation of
employment a Performance Leveraged Stock Bonus equal to his or her Target
Performance Leveraged Stock Bonus, pro-rated based on the time he or she was
actually employed by a Participating Employer during the Extended Performance
Period.
4.5 Form of Payment. The amount of Performance Leveraged Stock Bonus payable
under this compensation program shall be paid in Common Stock (payable in whole
shares only rounded down to the nearest share).
4.6 Timing of Payment. Except as otherwise provided in section 4.4(c) above,
payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.
V. AICP CORPORATE PERFORMANCE BONUS
5.1 Determination of AICP Corporate Performance Bonus—In General. For all
participants in this program, with the exception of Regional Senior Vice
Presidents at operating sites, the AICP Corporate Performance Bonus shall be
determined and paid in conformance with the determination and payment of the
Corporate Performance Bonus in the AICP, utilizing the Employee Target AICP
Corporate Performance Bonus attached in Appendix B, rather than the Target
Performance Level attached to the AICP. For all Regional Senior Vice Presidents
at operating sites the AICP Corporate Performance Bonus shall be based upon the
AICP and the applicable regional bonus plan. Twenty-five percent of the Regional
Senior Vice Presidents’ AICP Corporate Performance Bonus shall be determined and
paid in conformance with the determination and payment of the Corporate
Performance Bonus in the AICP, utilizing the Employee Target AICP Corporate
Performance Bonus attached in Appendix B, rather than the Target Performance
Level attached to the AICP. Seventy-five percent of the Regional Senior Vice
Presidents’ AICP Corporate Performance Bonus shall be determined and paid in
conformance with the applicable regional bonus plan, utilizing the Employee
Target AICP Corporate Performance Bonus attached in Appendix B, rather than the
Target Performance Level attached to the AICP.

 

7



--------------------------------------------------------------------------------



 



5.2 Separation of Employment and Payment of AICP Corporate Performance Bonus. In
the event an eligible Employee separates employment from a Participating
Employer and is a Terminated Eligible Employee, the AICP Corporate Performance
Bonus shall be paid in accordance with the Terminated Eligible Employee
provisions of the Corporate Performance Bonus provisions of the AICP. If an
eligible Employee is not a Terminated Eligible Employee, such eligible Employee
shall not be entitled to payment of an AICP Corporate Performance Bonus on or
after any separation of employment, voluntary or involuntary.
VI. STRATEGIC OBJECTIVES BONUS
6.1 Determination of Strategic Objectives Bonus—In General. At the end of each
Performance Period, the Compensation Committee will evaluate each eligible
Employee’s performance against relevant strategic objectives and award a
Strategic Objectives Bonus, up to the maximum amounts listed in Appendix C. The
Compensation Committee will seek the input of the Chief Executive Officer on the
Strategic Objectives Bonuses to be awarded to other eligible Employees.
Following such determination, payment of the Strategic Objectives Bonus shall be
made to eligible Employees as soon as reasonably practicable following the end
of the applicable Performance Period, provided that such payment shall be made
no later than the 15th day of the third month following the Performance Period
to which such Strategic Objectives Bonus relates.
6.2 Separation of Employment and Payment of Strategic Objectives Bonus. In the
event an eligible Employee separates employment from a Participating Employer
and is a Terminated Eligible Employee, the Strategic Objectives Bonus shall be
paid at 50% of the maximum level shown on Appendix C, pro-rated for the time of
employment during the Performance Period, and shall be paid as soon as
practicable. If an eligible Employee is not a Terminated Eligible Employee,
eligible Employee shall not be entitled to payment of a Strategic Objectives
Bonus on or after any separation of employment, voluntary or involuntary.
VII. CHANGE OF CONTROL
7.1 AICP Corporate Performance Bonus and Strategic Objectives Bonus. In the
event of a Change of Control (as defined in the AICP), each eligible Employee,
excluding any Terminated Eligible Employee who terminated prior to the Change of
Control, shall become entitled to the payment of an AICP Corporate Performance
Bonus, in accordance with the provisions of the Corporate Performance Bonus
provisions of the AICP and 50% of the maximum Strategic Objectives Bonus,
pro-rated for partial service during any Performance Period, payable within
5 days following the date of such Change of Control.
7.2 Financial Performance Bonus. In the event of a Change of Control (as defined
in the 2005 Stock Incentive Plan), each eligible Employee’s outstanding but not
yet vested or fully vested Financial Performance Bonuses, granted for
performance in a year prior to the Performance Period in which the Change of
Control occurs, shall be subject to Section 16(c) of the 2005 Stock Incentive
Plan.

 

8



--------------------------------------------------------------------------------



 



7.3 Performance Leveraged Stock Bonus. In the event of a Change of Control (as
defined in the AICP), each eligible Employee or a Terminated Eligible Employee
who terminated employment on account of Retirement (all other Terminated
Eligible Employees who terminated employment prior to the Change of Control
shall be excluded), shall become entitled to the payment of a Performance
Leveraged Stock Bonus for an Extended Performance Period that has elapsed at
least one year. The Performance Leveraged Stock Bonus shall be calculated in the
manner stated in section 4.2 above, with the exception that (i) the Extended
Performance Period shall be deemed to end on the date of the Change of Control,
(ii) the Change of Control Price shall be substituted for the average closing
price of Common Stock for the fourth quarter of the last calendar year of the
Extended Performance Period for purposes of section 4.3(a)(i) above, and
(iii) the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock. The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided, however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged Stock Bonus, that will have a vesting period equal to
the Extended Performance Period otherwise remaining as of the date of the Change
of Control and a value from time to time as if such initial balance were
invested in such deemed investment as the Compensation Committee as constituted
before the Change of Control shall determine in its discretion. The portion of
the Performance Leveraged Stock Bonus described in clause (b) of the preceding
sentence shall vest upon any termination of employment of the eligible Employee
with a Participating Employer prior to the expiration of the vesting period,
with the exception of voluntary termination or termination for Cause, as defined
in Newmont Mining’s Executive Change of Control Plan. Such portion shall be paid
in cash within 5 days following vesting; provided, however, that if such Change
of Control does not constitute a 409A CoC, such portion, to the extent vested in
accordance with this sentence, shall be so paid when they would otherwise have
been paid in accordance with Article IV.

 

9



--------------------------------------------------------------------------------



 



VIII. GENERAL PROVISIONS
8.1 Administration. This compensation program shall be administered by the
Compensation Committee or its delegee. All actions by Newmont Mining under this
program shall be taken by the Compensation Committee or its delegee. The
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Compensation
Committee with respect to this program shall be taken or made in its full and
absolute discretion in accordance with the terms of this program and shall be
final, binding and conclusive on all persons.
8.2 Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his heir or devisee) shall not have
any greater rights than a general, unsecured creditor against Newmont Mining or
another Participating Employer, as applicable, for any amounts payable
hereunder.
8.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.
8.4 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Financial Performance Bonus, Performance Leveraged Stock Bonus, and AICP
Corporate Performance Bonus previously paid to an eligible Employee pursuant to
the terms of this compensation program if: a) the amount of such Financial
Performance Bonus, Performance Leveraged Stock Bonus, or AICP Corporate
Performance Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement, and b) the amount
of such Financial Performance Bonus, Performance Leveraged Stock Bonus, or AICP
Corporate Performance Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Financial Performance Bonus, Performance Leveraged
Stock Bonus, or AICP Corporate Performance Bonus actually awarded. Additionally,
the Compensation Committee, to the full extent permitted by governing law, shall
have the discretion to require reimbursement of any portion of a Financial
Performance Bonus, Performance Leveraged Stock Bonus, AICP Corporate Performance
Bonus and Strategic Objective Bonus previously paid to an eligible Employee
pursuant to the terms of this compensation program if the eligible employee is
terminated for cause as defined in the Executive Change of Control Plan of
Newmont.

 

10



--------------------------------------------------------------------------------



 



8.5 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. The Compensation Committee may, in its sole
discretion, permit eligible Employees to satisfy the minimum withholding
applicable to the portion of the bonus payable in shares of Common Stock or
Performance Stock by causing Newmont Mining to withhold the appropriate number
of shares of Common Stock or Performance Stock from the bonus otherwise payable
and to make the requisite withholding payments on behalf of the eligible
Employee.
8.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont Mining or as otherwise determined in the sole discretion of the
Compensation Committee. All awards under this compensation program that consist
of Common Stock or that are valued in whole or in part by reference to, or are
otherwise based on, Common Stock, shall be treated as made under the 2005 Stock
Incentive Plan as well as this compensation program and thereby subject to the
applicable terms and conditions of the 2005 Stock Incentive Plan.
8.7 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.
8.8 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity. By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.
8.9 Termination and Amendment. The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Compensation
Committee may, consistent with its administrative powers, waive or adjust
provisions of this compensation program as it determines necessary from time to
time. The Compensation Committee may amend the terms of any award theretofore
granted hereunder, but no such amendment shall be inconsistent with the terms
and conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

 

11



--------------------------------------------------------------------------------



 



8.10 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.
8.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.
8.12 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.
8.13 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.
8.14 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.
8.15 Section 409A. It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting, any provision of this program and/or any such plan or agreement does
not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining. None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.

 

12



--------------------------------------------------------------------------------



 



APPENDIX A
Target Financial Performance Bonus

          Grade   Percentage of Base Salary  
E-1
    166.6 %
E-2
    —  
E-3 Executive Vice President Operations and Executive Vice President Development
    116.6 %
E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development
    100 %
E-3 Executive Vice President, Human Resources and Communications
    90 %
E-4
    55 %

 

13



--------------------------------------------------------------------------------



 



APPENDIX B
Employee Target AICP Corporate Performance Bonus

          Grade   Percentage of Base Salary
E-1
    75%
E-2
    —  
E-3 Executive Vice President Operations and Executive Vice President Development
    47.5%
E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development
    45%
E-3 Executive Vice President, Human Resources and Communications
    42.5%
E-4 (excluding Regional Senior Vice Presidents of operating sites)
    37.5%
E-4 Regional Senior Vice Presidents of operating sites
  37.5% (25% of target is based upon
AICP Corporate Performance and
75% of target is based upon
applicable regional bonus plan)

 

14



--------------------------------------------------------------------------------



 



APPENDIX C
Maximum Strategic Objectives Bonuses

              Maximum Strategic       Objectives Bonus       as a Percentage of
      Base Salary (which       constitutes the       Eligible Earnings       for
the year as       defined in the   Pay Grade   AICP)  
E-1
    150 %
E-2
    —  
E-3 Executive Vice President Operations and Executive Vice President Development
    95 %
E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development
    90 %
E-3 Executive Vice President, Human Resources and Communications
    85 %
E-4
    75 %

 

15



--------------------------------------------------------------------------------



 



APPENDIX D
Target Performance Leveraged Stock Bonus

          Grade   Percentage of Base Salary  
E-1
    166.6 %
E-2
    —  
E-3 Executive Vice President Operations and Executive Vice President Development
    116.6 %
E-3 Executive Vice President and Chief Financial Officer and Executive Vice
President, Strategic Development
    100 %
E-3 Executive Vice President, Human Resources and Communications
    90 %
E-4
    55 %

 

16